Title: From George Washington to Richard Claibourne, 23 June 1780
From: Washington, George
To: Claibourne, Richard



Sir
[Rockaway Bridge, N.J., 23 June 1780]

You will proceed forthwith to Morris Town and inform your self of the measures taken to remove the stores and baggage of the army from Morris and from Succussunni toward Sussex Court house and the North River and you will take such additional measures as appear necessary to remove them effectually and with the greatest expedition. The flour and salted meat except what the Commissaries think necessary for the dayly consumption of the army will go to New-Windsor on the North River—the military and other stores requisite for the Campaign to sussex, and if there are any articles which will not probably be useful in the Campaign they will best be at Easton. But in these directions I only mean to supply what may be wanting in General Greenes, not to contravene his; for a plan having been previously settled with him in the spirit of these instructions, his directions for the execution are to be followed. You will make a point to have the most valuable stores whether in the Quarter Master’s or in the Commissary’s departments first removed.
To enable you to execute these orders you will be furnished with a party of Twenty horse and You are hereby fully empowered to impress as many teams and other carriages as you think necessary I rely absolutely on your known zeal and activity. Given at Head Quarters Rockaway June 23d 1780.
